Citation Nr: 1118952	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-23 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder.

8.  Entitlement to an increased (compensable) rating for an extensor tendon sprain of the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1985 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file was transferred to the VA RO in Atlanta, Georgia.

In a January 2010 statement of representative in appeals case in lieu of VA Form 646, the representative presented argument on entitlement to service connection for hearing loss.  However, the Veteran did not perfect an appeal of the issue of entitlement to service connection for left ear hearing loss.  Therefore, that issue is not before the Board.

In December 2010, the Veteran testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge.

All issues save entitlement to service connection for allergic rhinitis and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence shows that the Veteran's allergic rhinitis is seasonal in nature.

2.  The preponderance of competent and credible evidence shows that the Veteran does not currently have sinusitis.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.380 (2010).

2.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided information addressing how disability evaluations and effective dates are assigned in the November 2008 correspondence.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The appellant's service treatment records were obtained, and the RO afforded him a VA examination for his respiratory symptomatology.  The appellant has not reported any current treatment for allergic rhinitis or sinusitis.  The undersigned Acting Veterans Law Judge held the record open for 60 days for the claimant to submit any additional evidence.  

There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases of allergic etiology, including bronchial asthma, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Entitlement to service connection for allergic rhinitis.

The medical evidence shows that the Veteran has had allergic rhinitis since active service.  The question is whether the allergic rhinitis is seasonal in nature.  The Board has reviewed the service treatment records and the November 2008 VA examination report.  After considering all the evidence of record, the Board finds the preponderance of the most probative and competent evidence shows that the Veteran's allergic rhinitis is seasonal in nature.

While the November 2008 VA examiner merely diagnosed allergic rhinitis and indicated that there was no finding of bacterial rhinitis, the examiner did not indicate that the allergic rhinitis was not seasonal in nature.  Although several service treatment records simply contain a diagnosis of allergic rhinitis, December 12, 2003, and October 13, 2004, service treatment records show an assessment of seasonal allergic rhinitis.  A March 25, 2008 service treatment record reflects an assessment of seasonal allergies.  The report of medical history regarding the May 2008 separation examination shows that the Veteran has seasonal allergies.

In short, the evidence shows the Veteran has seasonal allergies.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380.  The evidence does not show the appellant developed a chronic disability involving allergies during service.

For all the reasons stated above, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for allergic rhinitis.  Consequently, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.

Entitlement to service connection for sinusitis

The Board has reviewed all of the evidence of record, to include the service treatment records and the November 2008 VA examination.  These records, do not show that the Veteran currently has, or has had sinusitis since he filed his claim in October 2008.

The service treatment records show that on March 19, 2008, the Veteran was treated for a possible sinus infection.  However, the assessments included allergic rhinitis and not sinusitis.  At the May 2008 separation examination, the appellant reported that he had had a history of an emergency room visit for a sinus infection.  However, sinusitis was not diagnosed.  The November 2008 VA examiner did not diagnose sinusitis because there was no pathology to render a diagnosis of sinusitis.  X-rays of the paranasal sinuses taken in conjunction with the VA examination were negative.  The Veteran has been afforded the opportunity to present competent medical evidence showing a diagnosis of sinusitis since October 2008, and he has not done so.

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Sinusitis is not a disorder for which a lay person is competent to identify the medical disability.  The claimant, as a lay person without medical training, does not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting his own statements and testimony.  While the appellant can attest to factual matters of which he has first-hand knowledge, e.g., sinus pain, he is not capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to diagnosing the claimed respiratory disorder.  Moreover, there is no contemporaneous current diagnosis of sinusitis by a medical professional.

For all the reasons stated above, the Board finds the preponderance of the evidence is against the claim of entitlement to service connection for sinusitis.  Consequently, the benefit of the doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

At the hearing, the Veteran reported that he was still being treated for his low back, knee, and ankle disorders, to include VA treatment.  A report of a VA magnetic resonating imaging (MRI) scan of the knees done on or around January 2010 indicates that the Veteran has received treatment at VA's Stockbridge Community Based Outpatient Clinic.  All identified records, to include records from that facility, must be obtained.

The Veteran also testified that his right middle finger and not his right index finger is the finger that should be service-connected.  At the May 2008 separation examination, the appellant reported that his right middle finger was deformed due to an injury in the fall of 1989.  The examiner commented that the claimant had a right third digit deformity from a prior injury.  The RO should examine this matter further to determine whether service connection should have been granted for a right third finger disorder instead of a right index finger disorder.  Moreover, a VA examination is necessary to determine whether there is a gap between the fingertips of both the right middle and index fingers and the proximal transverse crease of the palm and whether extensions of both fingers are limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2010).  The November 2008 VA examination did not address the rating criteria for evaluating limitation of motion of middle and index fingers.

A November 2004 MRI scan report of the left knee reveals abnormalities.  Similarly, the VA MRI scan report shows abnormalities in both knees.

In light of the above, a VA examination must be conducted regarding all issues remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all treatment, both VA and non-VA, for his low back, bilateral knee, bilateral ankle, and right finger disorders since November 2008.  The RO should obtain all identified records.  In any event, the RO should obtain all records from VA's Stockbridge Community Based Outpatient Clinic since November 2008.  All obtained records should be associated with the appellant's claims file.  

2.  Thereafter, the RO must schedule the Veteran for an orthopedic examination to determine the nature and etiology of any current low back, knee, or ankle disorder, as well as the severity and extent of any right middle and index finger disorders.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  
 
The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current low back disorder is related to the appellant's service.  The examiner should comment on the significance of the decreased lordosis found on lumbosacral spine X-rays taken on August 15, 2008.  

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current knee disorder in either lower extremity is related to the appellant's service.  The examiner should comment on the significance of the abnormalities found on the November 2004 MRI scan of the left knee and on the abnormalities found on the MRI scan of both knees by VA.  

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current ankle disorder in either lower extremity is related to the appellant's service.

The examiner must note any gap between the fingertips of the right middle and index fingers and the proximal transverse crease of the palm with the fingers flexed to the extent possible, and if so, whether it is more than one inch or less than one inch.  The examiner should also note whether extensions of the right middle and index finger are limited by no more than 30 degrees.  

A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The RO should determine whether the service-connected right finger disorder includes the right middle finger and whether service connection was mistakenly granted for a right index finger disorder.
 
6.  Thereafter, the RO should readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


